Worden, J.
Suit by the appellees against the appellants and Nathaniel Leonard and Robert Mitchell, upon certain *581promissory, notes. Leonard and Mitchell made default. Simonson and Longnecker answered. Trial by the court, finding and j udgment for the plaintiffs. Simonson and Longnecker alone appeal, the other defendants below declining to join therein.
The only point made is, that the finding was not sustained by the evidence.
Upon an examination of the evidence, we are satisfied with the finding. The evidence, taken together, does not establish any defence to the notes sued upon.
The judgment below is affirmed, with costs.